FIBER-CONTAINING MATS WITH ADDITIVES FOR IMPROVED PERFORMANCE OF LEAD ACID BATTERIES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, claims 1-24 in the reply filed on 5/18/2021 is acknowledged.  The traversal is on the ground(s) that Species III involves benzyl benzoate or glycol ester as an additive and consequently, Species III (claims 34-41) would involve a similar field of search, the prior art applicable to Species I would likely be applicable to Species III, and Species I and III would not be likely to raise different non-prior art issues.  This is found persuasive and as such Species III, claims 34-41 have been included.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2016/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4-6, 10-12, 16, 18, 20, and 21 disclose “one or more additives”. How are there one or more additives when claim 1 clearly just states one?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, 13-15, 17, 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huuskens et al. (WO 2015/195742 A1) and further in view of Minoura et al. (WO 2017/138038 A1).
Regarding claim 1, Huuskens et al. teach a lead acid battery (Abstract) comprising: a positive electrode comprising lead oxide (Paragraph 0037 discloses lead dioxide.);
a negative electrode comprising a lead alloy (Paragraph 0040);
a separator that electrically insulates the negative electrode from the positive electrode (Paragraphs 0040 and 0042);
one or more pasting mats in contact with at least one of the positive electrode and the negative electrode (Paragraph 0008). However Huuskens et al. do not teach one or more additives comprising benzyl benzoate.
Minoura et al. teach a negative electrode has a negative electrode that comprises an aromatic ester compound which is selected from a group that consists of benzyl benzoate and derivatives of the benzyl benzoate (Abstract, claims 1 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the lead acid battery of Huuskens to include a benzyl benzoate to a component of the battery as disclosed by Minoura in order to improve negative electrode improves cycle characteristics, discharge characteristics, and charge acceptability in a good balance.
Regarding claims 2, 3, and 9, the combination of Huuskens and Minoura et al. teach the lead acid battery of claim 1. Further, Huuskens et al. teach wherein the one or more pasting mats comprise:
a positive electrode pasting mat in contact with the positive electrode (Paragraph 0008 discloses a lead-acid battery that includes at least one positive electrode and at least one negative electrode, both of which are immersed within an electrolyte, and at least one non-woven fiber pasting mat at least partially covering a surface of at least one of the positive and negative electrode.); and a negative electrode pasting mat in contact with the negative electrode; wherein the one or more pasting mats comprise a positive electrode pasting mat, and wherein the positive and negative electrode pasting mats comprises:
a plurality of fibers; and a binder (Paragraph 0008 discloses the mat can contain fibers and a binder.).
Regarding claims 7 and 13, the combination of Huuskens and Minoura et al. teach the lead acid battery of claim 1. Further, Huuskens et al. teach wherein the plurality of fibers comprises at least one type of fiber selected from the group consisting of glass fibers, polyester fibers, polyolefin fibers, nylon fibers, aramid fibers, poly(phenylene sulfide) fibers, and carbon fibers (Paragraph 0008 discloses glass fibers.).
Regarding claims 8 and 14, the combination of Huuskens and Minoura et al. teach the lead acid battery of claim 1. Further, Huuskens et al. teach wherein the binder comprises at least one binder that is selected from the group consisting of an acrylic binder, a styrene acrylonitrile binder, a styrene butadiene rubber binder, a urea formaldehyde binder, an epoxy binder, a polyurethane binder, a phenolic binder, and a polyester binder (Paragraph 0005)
Regarding claims 15, 17, and 19, the combination of Huuskens and Minoura et al. teach the lead acid battery of claim 1. Further, Minoura et al. teach wherein the separator comprises a plurality of fibers and wherein the plurality of fibers comprises at least one type of fiber selected from the group consisting of glass fibers, polyester fibers, polyolefin fibers, nylon fibers, aramid fibers, poly(phenylene sulfide) fibers, and carbon fibers and wherein the separator further comprises a binder (Paragraph 0071 discloses the separator may include a microporous polyethylene sheet and a non-woven fabric composed of a glass fiber and a synthetic resin.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Huuskens with Minoura in order to improve mechanical strength.
Regarding claim 22, the combination of Huuskens and Minoura et al. teach the lead acid battery of claim 1. Further, Minoura et al. teach wherein the separator is an absorbent-glass-mat separator for the lead acid battery (Paragraph 0071 discloses a retainer mat composed of a glass fiber non-woven fabric or an organic fiber non-woven fabric as a separator in the valve-regulated lead-acid battery.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Huuskens with Minoura in order to improve mechanical strength.
Regarding claim 23, the combination of Huuskens and Minoura et al. teach the lead acid battery of claim 1. Further, Minoura et al. teach wherein the separator comprises a porous membrane (Paragraph 0071), and wherein the lead acid battery comprises an aqueous liquid electrolyte comprising sulfuric acid (Paragraph 0069).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Huuskens with Minoura in order to improve mechanical strength.
Claims 34-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Huuskens et al. (WO 2015/195742 A1) and further in view of Dietz et al. (US 2016/0268566 A1).
Regarding claims 34 and 41, Huuskens et al. teach a lead acid battery (Abstract) comprising: a positive electrode comprising lead oxide (Paragraph 0037);
a negative electrode comprising a lead alloy (Paragraph 0040);
a separator that electrically insulates the negative electrode from the positive electrode (Paragraphs 0040 and 0042);
one or more pasting mats in contact with at least one of the positive electrode and the negative electrode (Paragraph 0008); and wherein at least one of the separator and the one or more pasting mats comprise a fiber-containing mat (Paragraphs 0008 and 0009), and wherein one or more additives are incorporated into the fiber-containing mat (Paragraphs 0006-0007 disclose various additives added to a sizing composition which is mixed with the fibers.).
However, Huuskens et al. do not teach wherein one or more additives selected from the group consisting of benzyl benzoate and a glycol ester, 
Dietz et al. teach glass fiber mats for lead acid batteries held together with a binder composition that includes a polymer and a hydrophilic agent (Abstract and claim 22). Further, the hydrophilic agent can be a polyethylene glycol ester (Paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Huusken with Dietz in order to improve wettability of the mat which would improve the conductance of the sulfate ions between the anode and cathode electrodes, allowing electric current to flow more freely (i.e., with lower electrical resistance) when the battery is charged and discharged.
Regarding claim 35, the combination of Huuskens and Dietz et al. teach the lead acid battery of claim 34. Further, Huuskens et al. teach wherein the fiber-containing mat comprises:
a plurality of fibers; and a binder holding the plurality of fibers together in the fiber-containing mat (Paragraphs 0004 and 0005).
Regarding claims 36 and 37, the combination of Huuskens and Dietz et al. teach the lead acid battery of claim 35. Further, Huuskens et al. teach wherein the one or more additives are incorporated into the plurality of fibers of the fiber-containing mat and wherein the one or more additives are incorporated into the binder of the fiber-containing mat (Paragraph 0009).
Regarding claim 38, the combination of Huuskens and Dietz et al. teach the lead acid battery of claim 35. Further, Dietz et al. teach wherein the separator comprises the fiber-containing mat (Paragraph 0020).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Huusken with Dietz in order to improve wettability of the mat which would improve the conductance of the sulfate ions between the anode and cathode electrodes, allowing electric current to flow more freely (i.e., with lower electrical resistance) when the battery is charged and discharged.
Regarding claim 39, the combination of Huuskens and Dietz et al. teach the lead acid battery of claim 35. Further, Huuskens et al. teach wherein the one or more pasting mats comprise the fiber-containing mat (Paragraph 0004).

Allowable Subject Matter
Claims 4-6, 10-12, 16, 18, 20, 21,  and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 40 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: none of the references cited teach an additive comprising benzyl benzoate being incorporated directly onto the plurality of fibers and/or binder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/ Primary Examiner, Art Unit 1729